                        1 JOSHUA S. GOODMAN – State Bar #116576
                          RUTA PASKEVICIUS – State Bar #127784
                        2 GOODMAN NEUMAN HAMILTON LLP
                          417 Montgomery Street, 10th Floor
                        3 San Francisco, CA 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                        5 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        6
                        7
                        8                            UNITED STATES DISTRICT COURT
                        9                           EASTERN DISTRICT OF CALIFORNIA
                       10
                       11 RAMON MUNIZ,                                     Case No. 2:19-CV-01629-TLN-DB
                       12                                  Plaintiff,      JOINT STIPULATION TO REMAND
                                                                           REMOVED ACTION; ORDER
                       13 vs.                                              THEREON
                       14 HOME DEPOT U.S.A., INC. a
                          Delaware Corporation, and Does 1-50,
                       15 inclusive,
                       16                               Defendants.
                       17
                       18
                                   Plaintiff Ramon Muniz (“Plaintiff”) and Defendant Home Depot U.S.A., Inc.
                       19
                            (“Defendant”) (collectively “Parties”) stipulate as follows:
                       20
                                   1. On or about April 9, 2019, Plaintiff commenced an action in the Superior
                       21
                                      Court of the State of California in and for the County of Solano, entitled
                       22
                                      Ramon Muniz v. Home Depot U.S.A., Inc. and DOES 1-50, inclusive, as
                       23
                                      Case No. FCS052669 (“the Action”).
                       24
                                   2. Defendant answered the complaint and filed a notice of removal of the
                       25
 Goodman                              Action with the United States District Court for the Eastern District of
  Neuman               26
Hamilton LLP
417 Montgomery St.                    California on August 22, 2019.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                          -1-
                                  JOINT STIPULATION TO REMAND TO STATE COURT & ORDER – Case No. 2:19-CV-01629-TLN-DB
                        1        3. The Parties stipulate that the Action be remanded to the Solano County
                        2           Superior Court.
                        3        4. Plaintiff further stipulates that he will not name Defendant’s relevant store
                        4           manager as an additional defendant in this action.
                        5        5. The Parties further stipulate that each party shall bear its own attorneys’ fees
                        6           and costs with respect to the removal and subsequent remand of the Action
                        7           pursuant to this stipulation and order.
                        8
                        9 DATED: December 27, 2019                    GOODMAN NEUMAN HAMILTON LLP
                       10
                       11                                             By: /s/
                                                                         JOSHUA S. GOODMAN
                       12                                                RUTA PASKEVICIUS
                                                                         Attorneys for Defendant Home Depot
                       13                                                U.S.A., Inc.
                       14
                            DATED: December 27, 2019                  DOWNTOWN L.A. LAW GROUP
                       15
                       16
                                                                      By: __/s/_____________________________
                       17
                                                                           SARAH WILSON
                       18                                                  Attorneys for Plaintiff Ramon Muniz
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                         -2-
                                 JOINT STIPULATION TO REMAND TO STATE COURT & ORDER – Case No. 2:19-CV-01629-TLN-DB
                        1
                                                                    ORDER
                        2
                        3
                                  On December 23, 2019, the Parties to the above-referenced action filed a
                        4
                            Stipulation to Remand Removed Action. The Court having reviewed that stipulation
                        5
                            and good cause appearing, orders as follows:
                        6
                               1. The Parties’ stipulation is approved;
                        7
                               2. Eastern District of California Case No. 2:19-CV-01629-TLN-DB titled Ramon
                        8         Muniz v. Home Depot U.S.A., Inc., et al. is hereby remanded to Solano County
                        9         Superior Court.
                       10
                       11 IT IS SO ORDERED.
                       12
                       13 Dated: December 27, 2019
                                                                                 Troy L. Nunley
                       14                                                        United States District Judge
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                          -3-
                                  JOINT STIPULATION TO REMAND TO STATE COURT & ORDER – Case No. 2:19-CV-01629-TLN-DB
